Case: 20-30580     Document: 00515780763         Page: 1     Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 15, 2021
                                  No. 20-30580                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ryan Joel Shilling,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-258-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Ryan Joel Shilling pleaded guilty to one count of distribution of child
   pornography, in violation of 18 U.S.C. § 2252A(a)(2). He appeals his within-
   guidelines sentence of 168 months of imprisonment, asserting that his
   sentence is substantively unreasonable because the district court relied too


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30580      Document: 00515780763          Page: 2    Date Filed: 03/15/2021




                                    No. 20-30580


   heavily on the advisory guidelines range and failed to give appropriate weight
   to the statutory sentencing factors set forth in 18 U.S.C. § 3553(a). For the
   reasons that follow, we AFFIRM.
          Shilling asserts that the presumption of reasonableness typically
   afforded to within-guideline sentences should not be applied in this case.
   Further, he contends that the district court, in sentencing him, failed to
   consider his drug addiction, his remorse, his post-arrest conduct, the
   unlikelihood he will recidivate, and the long-term consequences of his
   conviction.
          Sentences within the properly calculated advisory guidelines range, as
   is the case here, are presumed to be substantively reasonable. United States v.
   Candia, 454 F.3d 468, 471 (5th Cir. 2006). We infer from such a sentence
   that “the district court ‘has considered all the factors for a fair sentence set
   forth in the Guidelines.’” Id. at 473 (quoting United States v. Johnson, 445
   F.3d 793, 798 (5th Cir. 2006)). The presumption of reasonableness is
   rebutted only upon a showing that the sentence “(1) does not account for a
   factor that should have received significant weight, (2) gives significant
   weight to an irrelevant or improper factor, or (3) represents a clear error of
   judgment in balancing the sentencing factors.” United States v. Smith, 440
   F.3d 704, 708 (5th Cir. 2006).
          To begin, we reject Shilling’s argument that the presumption of
   reasonableness should not apply in this case. These assertions amount to
   nothing more than a disagreement with the Guidelines’ policy
   considerations. And, although a district court may certainly depart from the
   Guidelines based on policy considerations, its refusal to do so does not render
   a sentence presumptively unreasonable. See, e.g., United States v. Mondragon-
   Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009) (noting that a district court’s




                                          2
Case: 20-30580     Document: 00515780763           Page: 3   Date Filed: 03/15/2021




                                   No. 20-30580


   refusal to consider policy does not require “discarding the presumption [of
   reasonableness]”).
          As to the remaining arguments, we find that the district court
   considered the facts and circumstances of the case. It also considered—but,
   ultimately rejected—Shilling’s objections to the correctly calculated
   Guidelines range and Shilling’s request for sentencing leniency. See Smith,
   440 F.3d at 708. At bottom, Shilling effectively invites us to reweigh the
   § 3553(a) factors. We decline to do so, in light of the fact that the district
   court is “in a superior position to find facts and judge their import under
   § 3553(a) with respect to a particular defendant.” United States v. Campos-
   Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
          The judgment of the district court is AFFIRMED.




                                         3